825 F.2d 406Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harold N. ABRAHAM, Plaintiff-Appellant,v.H.C. TARLETON; Officer Barksdale; John Pendleton; O.I.White; Capt. Hurt; Jack Atherton; Lt. Beasley;Walter Signal, Jr.; Dr. Fagan; TrishSoward; O.C. Jacobs, C; L.T.Joyner, Defendants-Appellees.
No. 87-7020
United States Court of Appeals, Fourth Circuit.
Submitted May 26, 1987.Decided July 17, 1987.

Harold N. Abraham, appellant pro se.
Robert William Jaspen, Office of the United States Attorney, for appellees.
Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order finding no violation of plaintiff's constitutional rights is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Abraham v. Tarleton, C/A No. 85-849-AM (E.D. Va., Nov. 6, 1986).


2
AFFIRMED.